Name: Council Regulation (EEC) No 1366/80 of 5 June 1980 amending Regulation (EEC) No 878/77 on the exchange rates to be applied in agriculture
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 6 . 80 Official Journal of the European Communities No L 140/ 19 COUNCIL REGULATION (EEC) No 1366/80 of 5 June 1980 amending Regulation (EEC) No 878/77 on the exchange rates to be applied in agriculture whereas the arrangement applicable until 31 May 1980 having been kept in application by Regulation (EEC) No 1 390/80 (5 ), as a precaution and subject to new provisions, the new arrangement should be applied with retroactive effect as from 1 June, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy ('), as last amended by Regulation (EEC) No 2543/73 (2), and in particular Article 3 thereof, Having regard to the proposal from the Commission , Whereas the representative rates applicable at present were fixed by Regulation (EEC) No 878/77 (3 ), as last amended by Regulation (EEC) No 1 1 75/80 (4 ) ; whereas new representative rates for the German mark, the Belgian franc, the Luxembourg franc and the Dutch guilder should be fixed at levels more closely related to the real economic situation ; whereas, in the interests of clarity, all the representa ­ tive rates should be published in a new form ; Whereas it is necessary to provide for the immediate entry into effect in principle of these new representa ­ tive rates, while at the same time taking account, however, of the special needs in some sectors ; Whereas the Monetary Committee will be consulted ; whereas, in view of the urgency involved, the measures envisaged should be adopted in accordance with the conditions laid down in Article 3 (2) of Regu ­ lation No 1 29 ; Article 1 Articles 2, 2a and 3 of Regulation (EEC) No 878/77 shall be replaced by the following : 'Article 2 The representative rates and the dates with effect from which they shall apply are given in Annexes I to VIII/ Article 2 Regulation (EEC) No 878 /77 shall be supplemented by Annexes I to VIII to this Regulation . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply as from 1 June 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 June 1980 . For the Council The President G. MARCORA ( ¢) OJ No 106, 30 . 10 . 1962, p . 2553/62 . (*) OJ No L 263 , 19 . 9 . 1973 , p. 1 . ( 3 ) OJ No L 106, 29 . 4 . 1977, p. 27 . ( «) OJ No L 118 , 9 . 5 . 1980 , p. 45 . (5 ) OJ No L 136, 1 . 6 . 1980, p. 1 . No L 140/20 Official Journal of the European Communities 5. 6. 80 ANNEX I BELGIUM/LUXEMBOURG 1 , (a) 1 ECU = 40.5191 Belgian francs/Luxembourg francs. This rate shall apply from 1 June 1980 . (b) However, for the milk and milk products sector, the rate to apply from 1 June 1980 shall be 1 ECU = 40.7264 Belgian francs/Luxembourg francs . 2 . The rate given under 1 (a) shall however apply from :  1 July 1980 for the sugar and isoglucose sector,  1 August 1980 for the cereals, eggs and poultry, ovalbumin and lactalbumin sectors,  1 November 1980 for the pigmeat sector,  1 6 December 1 980 for the wine sector ; other dates may however be fixed for distillation opera ­ tions and for the aids specified in Articles 14 and 14 (a) of Regulation (EEC) No 337/79,  1 January 1981 for the fishery products sector,  the beginning of the 1980/81 marketing year for other products for which there exists a marketing year which has not started by 1 June 1980,  1 June 1980 in all other cases. Until the dates given above, the following rate will apply : 1 ECU =  = 40.5951 Belgian francs/Luxembourg francs, except for the seeds sector, where 1 ECU = 40.8193 Belgian francs/Luxembourg francs . ANNEX II DENMARK 1 ECU = 7.72336 Danish kroner. This rate shall apply from 1 June 1980 . 5. 6 . 80 No L 140/21Official Journal of the European Communities ANNEX III GERMANY 1 . (a) 1 ECU = 2.75175 German marks . This rate shall apply from 1 June 1980 . (b) However, for the milk and milk products sector, the rate to apply from 1 June 1980 shall be 1 ECU = 2.78260 German marks . 2 . The rate given under 1 (a) shall however apply from :  1 July 1980 for the sugar and isoglucose sector,  1 August 1980 for the cereals, eggs and poultry, ovalbumin and lactalbumin sectors,  1 November 1980 for the pigmeat sector,  16 December 1980 Lr the wine sector ; other dates may however be fixed for distillation opera ­ tions and for the aids specified in Articles 14 and 14 (a) of Regulation (EEC) No 337/79,  1 January 1981 for the fishery products sector,  1 July 1982 for the seeds sector,  the beginning of the 1980/81 marketing year for other products for which there exists a marketing year which has not started by 1 June 1980,  1 June 1980 in all other cases . Until the dates given above, the following rate will apply : 1 ECU = 2.78341 German marks, except for the seeds sector, where 1 ECU = 2.81432 German marks from 1 June until 30 June 1980 and 1 ECU = 2.78341 German marks from 1 July 1980 until 30 June 1982 . ANNEX IV FRANCE 1 . 1 ECU = 5.84700 French francs . This rate shall apply from 1 June 1980 . 2 . The rate given under 1 shall however apply from :  1 July 1980 for the sugar and isoglucose sector,  1 August 1980 for the cereals , eggs and poultry, ovalbur. in and lactalbumin sectors ,  16 December 1980 for the wine sector ; other dates may however be fixed for distillation opera ­ tions and for the aids specified in Articles 14 and 14 (a) of Regulation (EEC) No 337/79 ,  1 January 1981 for the fishery products sector,  the beginning of the 1980/81 marketing year for other products for which there exists a marketing year which has not started by 1 June 1980 ,  1 June 1980 in all other cases . Until the dates given above, the following rate will apply : 1 ECU = 5.56725 French francs . No L 140/22 5. 6 . 80Official Journal of the European Communities ANNEX V IRELAND 1 ECU = 0.659274 Irish pounds . This rate shall apply from 1 June 1980 . ANNEX VI ITALY 1 . 1 ECU = 1 157.79 Italian lire . This rate shall apply from 1 June 1980 . 2 . The rate given under 1 shall however apply from :  1 July 1980 for the sugar and isoglucose sectors ,  1 August 1980 for the cereals , eggs and poultry, ovalbumin and lactalbumin sectors ,  1 November 1980 for the pigmeat sector,  16 December 1980 for the wine sector ; other dates may however be fixed for distillation opera ­ tions and for the aids specified in Articles 14 and 14 (a) of Regulation (EEC) No 337/79 ,  1 January 1981 for the fishery products sector,  the beginning of the 1980/81 marketing year for other products for which there exists a marketing year which has not started by 1 June 1980 ,  from 1 June 1980 in all other cases , and in particular for the additional aid referred to in Article 1 (2) of Regulation (EEC) No 2511 /69 . Until the dates given above, the following rate will apply : 1 ECU = 1060.73 Italian lire , except for the pigmeat sector, v/here 1 ECU = 1 099.47 Italian lire . 5 . 6 . 80 No L 140/23Official Journal of the European Communities ANNEX VII THE NETHERLANDS 1 . (a) 1 ECU = 2.79391 Dutch guilders . This rate shall apply from 1 June 1980 . (b) However, for the milk and milk products sector, the rate to apply from 1 June 1980 shall be 1 ECU = 2.8082 1 Dutch guilders . 2 . The rate given under 1 (a ) shall however apply from :  1 July 1980 for sugar and isoglucose sector,  1 August 1980 for the cereals , eggs and poultry, ovalbumin and lactalbumin sectors,  1 November 1980 for the pigmeat sector,  16 December 1980 for the wine sector ; other dates may however be fixed for distillation opera ­ tions and for the aids specified in Articles 14 and 14 (a) of Regulation (EEC) No 337/79,  1 January 1981 for the fishery products sector,  the beginning of the 1980/81 marketing year for other products for which there exists a marketing year which has not started by 1 June 1980 ,  1 June 1980 in all other cases . Until the dates given above , the following rate will apply : 1 ECU = 2.79914 Dutch guilders , except for the seeds sector, where 1 ECU = 2.81459 Dutch guilders . ANNEX VIII UNITED KINGDOM 1 . 1 ECU = 0.618655 pounds sterling . This rate shall apply from 1 June 1980 . 2 . The rate given under 1 shall however apply from :  1 August 1980 for the cereals, eggs and poultry, ovalbumin and lactalbumin sectors ,  16 December 1980 for the wine sector ; other dates may however be fixed for distillation opera ­ tions and for the aids specified in Articles 14 and 14 (a) of Regulation (EEC) No 337/79 . Until the dates given above , the following rate will apply : 1 ECU = 0.587724 pounds sterling .